Citation Nr: 1824238	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-09 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for mid-thoracic spine strain.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for bilateral leg disability.  

6.  Entitlement to service connection for residuals of a traumatic brain injury.  

7.  Entitlement to service connection for residuals of a stroke.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974, April 1975 to March 1979, November 2001 to December 2002 and November 2007 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran was scheduled to testify at a Board hearing in February 2018, however, in a January 2018 letter, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704 (e) (2017).

The issues of entitlement to service connection for bilateral hearing loss, a low back disability, a bilateral leg disability, residuals of a TBI, residuals of a stroke and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In a rating decision issued in November 1980, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and mid-thoracic spine strain.  

2.  Evidence submitted since the November 1980 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and mid-thoracic spine strain.  


CONCLUSIONS OF LAW

1.  The November 1980 rating decision is final.  38 U.S.C. §§ 5103, 5103A, 7105(c) (2012); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2017).

2.  New and material evidence has been received to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss and mid-thoracic spine strain.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In light of the Board's favorable decision to reopen the Veteran's claims, no discussion of the VA's duty to notify and assist is necessary for these matters.  





New and Material Evidence

Under 38 U.S.C. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

By way of history, the Veteran filed a claim for service connection for bilateral hearing loss in June 1979.  In a December 1979 decision, the RO denied the Veteran's claim.  The RO concluded that the Veteran did not have hearing loss for VA disability purposes at separation.  In March 1980 the Veteran filed a claim to reopen bilateral hearing loss and a claim for entitlement to service connection for a back disability.  In a November 1980 rating decision, the RO continued the denial of service connection for bilateral hearing loss and concluded that no new and material evidence had been submitted.  The RO also denied service connection for mid-thoracic spine sprain.  The RO concluded that any found conditions currently noted were not related to the singular episode of back strain in service.  

The Veteran was notified of this decision by way of a November 26, 1980, letter.  The Veteran did not appeal this decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156 (b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 1980 rating decision became final based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

The relevant evidence of record at the time of the November 1980 rating decision included the Veteran's service treatment records; private treatment records, VA treatment records and VA examinations.  

The Veteran filed a claim to reopen in March 2010.  The relevant evidence added to the file since the January 1980 rating decision includes service treatment records from the Veteran's subsequent active service that shows he was in a car accident in November 2007 and was treated for low back problems, and a December 2013 VA examination that shows the Veteran has bilateral hearing loss disability for VA purposes.  

The Board finds that some of the evidence received since the November 1980 rating decision is new and material; specifically, the service treatment records from the Veteran's subsequent active duty service and the December 2013 VA examination.  As new and material evidence has been received, the previously denied claims of entitlement to service connection for bilateral hearing loss and mid-thoracic spine strain are reopened.  The Veteran's appeal to this extent is allowed. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss; the appeal is granted to this limited extent.

New and material evidence has been received to reopen the claim of entitlement to service connection for mid-thoracic spine strain; the appeal is granted to this limited extent.
REMAND

The Veteran contends that his bilateral hearing loss is due his military service, to include working in law enforcement and on the flight line during service.  The Veteran also contends that his bilateral hearing loss, low back disability and TBI are due to a November 2007 motor vehicle accident.  The Veteran also contends that his TBI is due to hitting his head twice while in the Navy, to include on a door hatch/bulk heads.  See March 2010 claim; December 2011 notice of disagreement; see also March 2014 VA Form 9; June 2015 statement.  The Veteran also contends that his low back disability and bilateral leg pain are secondary to his service-connected bilateral foot disabilities.  See April 2010 claim.  The Veteran also contends that he suffered a stroke due to his TBI.  See June 2015 statement.  The Veteran also contends that 30 days after discharge from the Navy he had two brain surgeries performed at the VA.  See June 2015 notice of disagreement.  

The Veteran was afforded VA examinations in December 2013.  The VA hearing loss examiner only addressed the Veteran's service up to April 1977.  In regards to the Veteran's low back disability it is not clear if the examiner addressed the Veteran's second period of service as he noted the Veteran had a car accident in 2005 but the evidence of record shows that the Veteran's car accident was in November 2007.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Additionally, while the VA examiner addressed whether the Veteran's service-connected bilateral foot disability did not cause his back and knee conditions, the examiner did not address whether the Veteran's service-connected bilateral foot disabilities aggravated his back and knee conditions.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Furthermore, the VA TBI examiner noted the hatch incident in 1978, a car accident in 1978 and that the Veteran's stroke had no relation to service.  However, the examiner did not address the Veteran's subsequent periods of service, to include the November 2007 car accident.  As such, the Board finds that a remand is necessary to afford the Veteran new VA examinations.  

Finally, the Board finds that the claim for TDIU is inextricably intertwined with the issues being remanded and the disposition of the TDIU claim must be deferred pending resolving these preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations. If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

2. Obtain VA treatment records dated April 2015 to the present.  

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  The entire claims file must be provided to the examiner for review.  Any clinically indicated testing and/or consultations should be performed.  The examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in, or is otherwise related to the Veteran's active duty service, to include in-service noise exposure or the November 2007 car accident?  

The Board notes that the Veteran served on active duty from July 1972 to July 1974, April 1975 to March 1979, November 2001 to December 2002 and November 2007 to November 2008.

A complete rationale for these opinions should be provided.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability and bilateral leg disability.  The entire claims file must be provided to the examiner for review.  Any clinically indicated testing and/or consultations should be performed.  The examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disability had its onset in, or is otherwise related to the Veteran's active duty service, to include treatment for his low back in July 1975 and the November 2007 car accident with subsequent treatment for his low back? 

Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's low back disability was caused by his service-connected bilateral foot disability?

Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's low back disability was aggravated beyond its natural progression by his service-connected bilateral foot disability?

Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's bilateral leg disability was caused by his service-connected bilateral foot disability?
Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's bilateral leg disability was aggravated beyond its natural progression by his service-connected bilateral foot disability?

The Board notes that the Veteran served on active duty from July 1972 to July 1974, April 1975 to March 1979, November 2001 to December 2002 and November 2007 to November 2008.

A complete rationale for these opinions should be provided.

5. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed residuals of a TBI and residuals of a stroke.  The entire claims file must be provided to the examiner for review.  Any clinically indicated testing and/or consultations should be performed.  The examiner should provide an opinion as to the following:

Does the Veteran have any residuals of a TBI?

If so, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in, or is otherwise related to the Veteran's active duty service, to include the Veteran's report of being hit on the head with a hatch/bulk head and/or the November 2007 car accident ?

Does the Veteran have any residuals of a stroke?

If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's disability had its onset in, or is otherwise related to the Veteran's active duty service, to include the Veteran's report of being hit on the head with a hatch/bulk head and/or the November 2007 car accident?

The Board notes that the Veteran served on active duty from July 1972 to July 1974, April 1975 to March 1979, November 2001 to December 2002 and November 2007 to November 2008.

A complete rationale for these opinions should be provided.

6. After completing the above, and any additional development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


